Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2022/02/23 has been entered.
 	This Office action is in response to Applicant's amendment filed 2022/02/023. Applicant has amended claims 1 and 21 and has cancelled claims 7 and 8. Claims 13-14, 20 and 22 were cancelled previously. Currently, claims 1-6, 9-12, 15-19 and 21 remain pending in the application. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9, 15, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable by Green (US 4,328,110) in view of Li et al. 2013/0274334 A1).
Regarding claims 1-6 and 9, 15, 17 and 21,  Green teaches a fabric conditioning composition for laundry applications (2; 4-50) comprising; a quaternary ammonium conditioning agent presented by formula blew, identical to what is claimed instantly, wherein R1, R2, R3, R4 groups correspond to prior arts R, R1, R2, R3 with hydrocarbyl groups of C12-C20, and C1-C4 alkyl groups, and X being sulfate, chloride (such as dodecylammonium chloride, ditallow  dimethylammonium chloride; [3: 9-67, Example I].
                                    
    PNG
    media_image1.png
    125
    202
    media_image1.png
    Greyscale

The composition comprises anionic surfactant of alkyl sulfates and ethoxylated alcohol sulfate (i.e. alkyl ether sulfate); [2: 54-55, 8: 43-45], inorganic carrier salts such as sodium chloride or sodium sulfate; [10: 5-10], wherein the powder composition is pressed in tablet form(s); [9: 66-67, 10: 18-23].  Green teaches that the conditioning 
Regarding claims 1 and 21,  Green does not teach comprising the magnesium sulfate salt.  However, the analogous art of Li teaches an antibacterial and bleaching detergent composition for laundry purpose; [64,115, 155, 157, 176], wherein the composition comprises magnesium sulfate; [142, 146].  At the time before the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to add the sodium sulfate of Li to Green’s composition with the motivation of improving its solidification properties as taught by Li, [137].  

Claims 10-12, 16, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Green (4,328,110), Li et al. 2013/0274334 A1), as applied to claim 1 and further in view of Christensen et al. (US 2016/0298058 A1).
Regarding claims 10-12, 16, 18 and 21,  Green teaches a method of treating fabrics; [claim 17]. But it does not teach the booster compound (i.e. a silicone compound), and casting or extrusion of compound. However, the very analogous art of Christensen teaches a fabric treating composition comprising a booster component, a silicone ingredient in the amount of 0-15%; [60].  Also, it teaches anionic surfactant such as alkyl sulfates and alkyl sulfonates in the amounts of 0.1-60%; [81, 85].  Note that . At the time, before the effective filing date of invention, it would have been obvious to add the booster of Christensen to green’s composition for enhancing the conditioning of the fabrics along with more effective cleaning of the fabrics by presence of anionic 
Regarding claims 19,  Green does not teach the fabric treatment method with the steps (b) and (c) of claim 19.  However, Christensen teaches these limitations identically; [claim 18]. Composition of claims 20 and 22 is taught by Green wherein the components are combined or blended to for a tablet; [page 11: examples 1 and 2].  
Regarding claim 21, note that the main limitations of this claim are addressed above for claims 1 and 6 above.  

Response to Arguments
Applicant’s arguments with respect to claims 1-12, 15-19 and 21 have been considered but are moot because the new ground of rejection does not rely on the same combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  However, the relevant argument(s) are addressed concisely. 
	A-  Applicant’s main arguments (pages 6-9) regarding the prior art’s not teaching magnesium sulfate is responded to by the new prior art of Li et al. above. 
B- In response to the argument (at the end of page 7 and top of page 8) that Green teaches the salts such as sodium sulfate as fillers and does not disclose the salts  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  II)- “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property, which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
C-  Regarding the argument (4th paragraph page 9) that Green does not hint at or suggest an inorganic salt carrier comprising magnesium sulfate, it is noted that;  the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In the instant case the addition of same category of sulfate salts with a very similar chemical properties is an obvious matter especially inview of the fact that enhances the performance of the compositions that are in the same field of endeavors.

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 


 Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/M.R.A./
Examiner, Art Unit 1767
2022/03/03

/LIAM J HEINCER/Primary Examiner, Art Unit 1767